DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/367,949, filed on July 6, 2021.

Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed on July 6, 2021, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating recommended remediation actions (as evidenced by exemplary claim 1; “generating and outputting at least one recommendation to a user of the automated platform for remediation of the at least one currently actionable item”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “collecting a set of client data;” “providing a data output;” “collecting and separating [ ] structured data;” “executing . . . at least one data interpretation step;” “executing . . . at least one evaluation step on [ ] aggregated data;” and “generating and outputting at least one recommendation to a user of the automated platform for remediation of the at least one currently actionable item.”  The steps are all steps for managing personal behavior related to the abstract idea of generating recommended remediation actions that, when considered alone and in combination, are part of the abstract idea of generating recommended remediation actions.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of generating recommended remediation actions.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes information technology assessment and troubleshooting.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a “collecting system;” “client systems;” and dashboard interface in independent claims 1 and 20).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a “collecting system;” “client systems;” and dashboard interface in independent claims 1 and 20) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites: “determining a difference between a current time and a start of the retention period and comparing said difference to the speed of creation and approval of new accounts; and determining a second difference between the current time and an end of the retention period and comparing said second difference to the speed of elimination of old accounts; and determining a risk level based on the comparison.”  The specification does not provide the necessary steps for making this determination.   When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  See MPEP §2161.01.  The specification does not provide the steps for determining speed of creation of accounts or determining a risk level based on a difference between the current time and retention period.  Retention period is never discussed in the specification. Risk levels are only generally discussed.  See ¶[0212].  The written description is inadequate.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 8-10, 12-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140344891 A1 to Mullick et al. (hereinafter ‘MULLICK’) in view of US 20070162400 A1 to Brew et al. (hereinafter ‘BREW’), US 20170214711 A1 to Arnell et al. (hereinafter ‘ARNELL’), US 20150200927 A1 to Williams et al. (hereinafter ‘WILLIAMS’), US 20130173643 A1 TO Ezzat (hereinafter ‘EZZAT’), US 20150019301 A1 to Jung et al. (hereinafter ‘JUNG’), and US 20080270198 A1 to Graves et al. (hereinafter ‘GRAVES’).

Claim 1
MULLICK discloses a method for performing assurance assessments using an automated platform (see ¶[0008]; determine that the endpoint has undergone security checks and audits to verify that it meets corporate information technology policies).
MULLICK does not explicitly disclose, but BREW discloses, the method comprising: collecting, using a collecting system, a set of client data comprising both structured and unstructured data (see ¶[0033]; and II4C connector that supports structured and unstructured data including JPEG and BMP images).
MULLICK does not specifically disclose, but ARNELL discloses, the set of client data including data corresponding to a plurality of client systems (see ¶[0011]; collect and correlate log data from multiple systems to determine whether the information is an indication of a security threat).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  ARNELL discloses a security report for a customer network that includes risk reporting based on historical and predictive analytics.  It would have been obvious for one of ordinary skill in the art to include the predictive analytics from multiple systems as taught by ARNELL in the system executing the method of MULLICK with the motivation to assess compliance risk.
MULLICK does not explicitly disclose, but BREW discloses, wherein the set of client data is collected from multiple data sources and via a plurality of connectors forming part of the collecting system, each connector comprising a software tool governing integration of data from at least one other software tool or platform into the automated platform (see ¶[0033]; a connector that integrates databases, business intelligence, and content management applications), the connector having a connector type, said connector type  (see again ¶[0033]; an II4C connector) comprising a specific data type, wherein structured data is of the specific data type for the connector and unstructured data is not of the specific data type for the connector (see again ¶[0033]; and II4C connector that supports structured and unstructured data including JPEG and BMP images).  
MULLICK does not specifically disclose, but WILLIAMS discloses, providing a data output to an application programming interface (API) and services platform based on the set of client data (see ¶[0061]; the Web services API for the IXP connector will be within the local infrastructure). 
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  WILLIAMS discloses a system for exchanging identity information among independent enterprises that includes a Web services API for an IXP connector provided by a VPN (see ¶[0061]).  It would have been obvious to include the connector(s) as taught by WILLIAMS in the system executing the method of MULLICK with the motivation to deploy a virtual appliance between an enterprise and a security service (see WILLIAMS ¶[0061]).   
MULLICK does not explicitly disclose, but BREW discloses, collecting and separating, from the set of client data, the structured data, wherein collecting and separating the structured data comprises matching the structured data to connectors from the plurality of connectors based on one or more identifiers in the structured data and identifying, in the set of client data, at least one unfamiliar data structure (see again ¶[0033]; and II4C connector that supports structured data from a library server and unstructured data stored in a resource manager).
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  BREW discloses a method for managing digital content in a content management system that includes APIs as connectors for databases (see ¶[0033]).  It would have been obvious to include the connectors supporting structured and unstructured data as taught by BREW in the system executing the method of MULLICK with eth motivation to securely manage data (see BREW ¶[0007]-[0008]).  
MULLICK further discloses executing, on the API and services platform, at least one data interpretation step, the at least one data interpretation step comprising passing the data output to at least one skills API, performing, with the at least one skills API, digital interpretation of unstructured data provided in the data output (see ¶]0119], [0138] and [0141]; the health monitoring program may call any application programming interface to determine a states, status, or health of any portion of the appliance.  Network interfaces may include an API that receives or provides any type of data structure). 
MULLICK does not explicitly disclose, but EZZAT discloses, and aggregating the structured data and interpreted unstructured data comprising at least the unfamiliar data structure into aggregated data (see ¶[0026]-[0028] and Fig. 2; the integration module 214 collects results returned form appropriate data sources and connectors 204 and 206).
MULLICK discloses a system and method for enhanced client side policy that converts formatted data from one type to another (see ¶[0050]).  EZZAT discloses an information management method that includes extracting data in a data format native to a particular data source and converting the data into a common data format to enable business intelligence operations (see ¶[0019]).  It would have been obvious for one of ordinary skill in the art to integrate structured data and unstructured data as taught by EZZAT in the system executing the method of MULLICK with the motivation to enable business intelligence operations, such as data querying (see EZZAT ¶[0019] and MULLICK ¶[0058]).
MULLICK does not specifically disclose, but JUNG discloses, executing, on a processing platform coupled to the API and services platform, at least one evaluation step on the aggregated data, the at least one evaluation step comprising determining an digital service to be executed, executing the digital service on the data corresponding to each of the plurality of client systems, comprising performing testing and analysis on each of the plurality of client systems with the processing platform comprising evaluation of a plurality of digital service guidelines and digital service requirements for each of the plurality of client systems (see ¶[0009]; simulating an optimal cloud configuration and providing a comparison table using the simulation results to the customer), and generating and obtaining, on the processing platform, for each of the plurality of client systems, a digital service result, and further storing the digital service results on the processing platform (see again ¶[0009]; simulating an optimal cloud configuration and providing a comparison table using the simulation results to the customer).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]) using various configurations and server tuning settings (see ¶[0022]).  JUNG discloses a system for cloud computing capabilities assessment that compares simulated configurations.  It would have been obvious for one of ordinary skill in the networking arts to include the configuration comparison as taught by JUNG in the system of MULLICK with the motivation to meet information technology policies.  
MULLICK further discloses wherein a plurality of dashboards are generated and updated based on the digital service results stored on the processing platform, a first dashboard being a summary dashboard comprising a plurality of graphical displays simultaneously displaying each of the digital service results for each of the plurality of client systems (see again ¶[0079]-[0080]; receive output of the results of the application execution for display.  See also ¶[0091] and Fig. 4C.  See also ¶[0008]; checks and audits verify that the endpoint meets corporate information technology policies), and a second dashboard being a monitoring dashboard (see ¶[0097]; the computing device may comprise or be connected to multiple display devices).
MULLICK does not specifically disclose, but GRAVES discloses, comprising at least one currently actionable item identified by the processing platform (see claim 1; receive audit exceptions indicative of noncompliance of an information system under evaluation); and 
generating and outputting at least one recommendation to a user of the automated platform for remediation of the at least one currently actionable item, wherein the at least one recommendation includes a remediation solution (see again claims 1 and 22-23; a remediation recommendation interface that stores multiple remediation recommendations associated with a policy or standard that describe how to correct noncompliance).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  GRAVES discloses a system and method for providing remediation recommendations to evaluate noncompliance with a policy and provide recommendations to remediate noncompliance.  It would have been obvious for one of ordinary skill in the art at the time of invention to provide recommendations as taught by GRAVES in the system executing the method of MULLICK with the motivation to verify and ensure that an infrastructure meets corporate information technology policies.

Claim 2
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK does not specifically disclose, but EZZAT discloses, wherein the method further comprises the step of performing a machine learning process to translate at least some of the unstructured data into structured data, wherein the machine learning process comprises analysing, by the API and services platform, the unstructured data and translating the unfamiliar data structure into a familiar data structure (see abstract and ¶[0024]; acquire a data set from an unstructured source using a probabilistic natural language processing engine, and store the data set with a tuple in a common data format.  The pNLP engine can use statistical or other machine learning techniques to determine meaning for words).  
MULLICK discloses a system and method for enhanced client side policy that converts formatted data from one type to another (see ¶[0050]).  EZZAT discloses an information management method that includes extracting data in a data format native to a particular data source and converting the data into a common data format to enable business intelligence operations (see ¶[0019]).  It would have been obvious for one of ordinary skill in the art to integrate structured data and unstructured data as taught by EZZAT in the system executing the method of MULLICK with the motivation to enable business intelligence operations, such as data querying (see EZZAT ¶[0019] and MULLICK ¶[0058]).

Claim 4
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein each of the steps of collecting, using the collecting system, the set of client data, and providing the data output to the API and services platform based on the set of client data, are performed contemporaneously, whereby a first set of data is output to the API and services platform prior to an end to a step of collecting the set of client data (see ¶[0074]; a synchronous optical network, a synchronous digital hierarchy.  See also ¶[0108]; synchronization of and communications between any of the components or processes.  See also ¶[0146]; output is displayed at the client).

Claim 5
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein collecting the set of client data further comprises receiving, through a web user interface (UI) of the collecting system, manually-input data (see ¶[0049]; the user agent could be a web browser.  See also ¶[0091] & [0996]; each computing device may contain input/output devices that include keyboards and mice).

Claim 8
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein the step of executing, on a processing platform coupled to the API and services platform, at least one evaluation step comprises transmitting data from the API and service platform to the processing platform via a hypertext transfer protocol secure (HTTPS) representational state transfer (REST) API (see ¶[0049] and [0089]; a software program that transmits request data  (e.g. an https request) to a web server.  See also ¶[0119]; any application programming interface to determine a state of an appliance),

Claim 9
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK does not explicitly disclose, but BREW discloses, wherein the method further comprises, for each connector: creating, via a user interface, the connector (see ¶[0033]; a connector that integrates databases, business intelligence, and content management applications);   
defining, via the user interface, a configuration for the connector based on the connector type of the connector, and storing the configuration for the connector as a stored connector configuration in the automated platform (see again ¶[0033]; II4C). 
MULLICK does not specifically disclose, but WILLIAMS discloses, assigning one or more credentials to the connector (see ¶[0004]; a connector module that creates a token which identifies protected data), and validating, with the automated platform, the credentials (see ¶[0058]; validate the security of the IXS edge servers); and 
following a validation of the credentials, retrieving, from the automated platform, the stored configuration, and synchronizing a connector configuration between the connector and the stored connector configuration (see ¶[0021]; a segment of the IXP protocol that retrieves IXP calls and forwards them to the Root for synchronization), 
wherein synchronizing the connector configuration comprises determining whether a connector version implemented in the connector and a connector version of the stored connector configuration are different (see ¶[0021]; edge servers may hold the latest version of the correlations provided by the root servers), and, when the connector version implemented in the connector and the connector version of the stored connector configuration are different, updating at least one of the connector version implemented in the connector and the connector version of the stored connector configuration to a most current configuration (see again ¶[0021]; a segment of the IXP protocol that retrieves IXP calls and forwards them to the Root for synchronization). 
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  BREW discloses a method for managing digital content in a content management system that includes APIs as connectors for databases (see ¶[0033]).  It would have been obvious to include the connectors as taught by BREW in the system executing the method of MULLICK with eth motivation to securely manage data (see BREW ¶[0007]-[0008]).  
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  WILLIAMS discloses a system for exchanging identity information among independent enterprises that includes a Web services API for an IXP connector provided by a VPN (see ¶[0061]).  It would have been obvious to include the connector(s) as taught by WILLIAMS in the system executing the method of MULLICK with the motivation to deploy a virtual appliance between an enterprise and a security service (see WILLIAMS ¶[0061]).  
 
Claim 10
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 9.
MULLICK further discloses wherein the step of providing the data output to the API and services platform based on the set of client data is performed contemporaneously with the step of synchronizing the connector configuration between the connector and the stored configuration, wherein the step of providing the data output to the API and services platform based on the set of client data is initiated during a synchronization process after the synchronization process has synchronized run-time settings (see ¶[0074]; a synchronous optical network, a synchronous digital hierarchy.  See also ¶[0108]; synchronization of and communications between any of the components or processes).

Claim 12
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK does not specifically disclose, but ARNELL discloses, wherein generating and updating the first dashboard further comprises retrieving at least one past data record for a company associated with the digital assessment and generating the plurality of graphical displays based on the at least one past data record (see ¶[[0027] and [0044]; model-based predictive analytics with a report comprising historical and predictive analytics).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  ARNELL discloses a security report for a customer network that includes risk reporting based on historical and predictive analytics.  It would have been obvious for one of ordinary skill in the art to include the predictive analytics as taught by ARNELL in the system executing the method of MULLICK with the motivation to assess compliance risk.

Claim 13
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 2.
MULLICK does not specifically disclose, but ARNELL discloses, wherein generating and updating the first dashboard further comprises retrieving at least one forecast and generating the plurality of graphical displays based on the at last one past data record and the at least one forecast (see ¶[[0027] and [0044]; model-based predictive analytics with a report comprising historical and predictive analytics).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  ARNELL discloses a security report for a customer network that includes risk reporting based on historical and predictive analytics.  It would have been obvious for one of ordinary skill in the art to include the predictive analytics as taught by ARNELL in the system executing the method of MULLICK with the motivation to assess compliance risk.

Claim 14
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein the step of providing a data output to an API and services platform based on the set of client data further comprises: incorporating the data output into a message buffer (see ¶[0082]; transport control protocol buffering); and with the API and services platform, consuming the message buffer prior to storage of the data output (see ¶[0088]; execute the application to enable the client to receive application-output data that is generated).

Claim 15
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein the method further comprises: receiving, via a user interface, a submission of at least one data file (see ¶[0020] and [0081]; a deliver a computing environment or data file to a client); 
determining, based on one or more of the connectors, a matching connector in the one or more connectors (see again ¶[0020]; identify an attribute indicating a presence of a client on a file.  See also ¶[0150] and [0171]; determine client-side attributes including a file.  Watermark a file); and 
automatically assigning the matching connector to the at least one data file, and uploading the at least one data file via the matching connector (see ¶[0081]; the data file may be delivered via the appliance and/or the server).

Claim 17
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein the method further comprises: determining, via a multi-factor authentication step, a right of access of the user and a level of access of the user (see abstract; authorize a level of access of a client to a virtual private connection); and 
limiting the set of client data based on the level of access of the user (see again abstract; authorize a level of access of a client to a virtual private connection.  See also ¶]0162] and [0227]; a decision regarding a type of access is made).

Claim 20
MULLICK discloses a system for performing assurance assessments using an automated platform (see ¶[0008]; determine that the endpoint has undergone security checks and audits to verify that it meets corporate information technology policies).
MULLICK does not explicitly disclose, but BREW discloses, the system comprising: a collecting system comprising a plurality of connectors and configured to collect a set of client data collected from multiple data sources comprising both structured and unstructured data (see ¶[0033]; and II4C connector that supports structured and unstructured data including JPEG and BMP images).
MULLICK does not specifically disclose, but ARNELL discloses, the set of client data including data corresponding to a plurality of client systems (see ¶[0011]; collect and correlate log data from multiple systems to determine whether the information is an indication of a security threat).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  ARNELL discloses a security report for a customer network that includes risk reporting based on historical and predictive analytics.  It would have been obvious for one of ordinary skill in the art to include the predictive analytics from multiple systems as taught by ARNELL in the system executing the method of MULLICK with the motivation to assess compliance risk.
MULLICK does not explicitly disclose, but BREW discloses, wherein the set of client data is collected from multiple data sources and via the plurality of connectors, wherein each connector in the plurality of connectors comprises a software tool governing integration of data from at least one other software tool or platform into the automated platform (see ¶[0033]; a connector that integrates databases, business intelligence, and content management applications), the connector having a connector type (see again ¶[0033]; an II4C connector), said connector type comprising a specific data type, wherein structured data is of the specific data type for the connector and unstructured data is not of the specific data type for the connector (see again ¶[0033]; and II4C connector that supports structured and unstructured data including JPEG and BMP images).  
MULLICK does not specifically disclose, but WILLIAMS discloses, an application programming interface (API) and services platform having a data connection to the collecting system, wherein the collecting system is configured to provide a data output to the data connection based on the set of client data (see ¶[0061]; the Web services API for the IXP connector will be within the local infrastructure). 
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  WILLIAMS discloses a system for exchanging identity information among independent enterprises that includes a Web services API for an IXP connector provided by a VPN (see ¶[0061]).  It would have been obvious to include the connector(s) as taught by WILLIAMS in the system executing the method of MULLICK with the motivation to deploy a virtual appliance between an enterprise and a security service (see WILLIAMS ¶[0061]).   
MULLICK does not explicitly disclose, but BREW discloses, wherein the automated platform is configured to collect and separate, from the set of client data, the structured data, wherein collecting and separating the structured data comprises matching the structured data to connectors from the plurality of connectors based on one or more identifiers in the structured data and identifying, in the set of client data, at least one unfamiliar data structure (see again ¶[0033]; and II4C connector that supports structured data from a library server and unstructured data stored in a resource manager).
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  BREW discloses a method for managing digital content in a content management system that includes APIs as connectors for databases (see ¶[0033]).  It would have been obvious to include the connectors supporting structured and unstructured data as taught by BREW in the system executing the method of MULLICK with eth motivation to securely manage data (see BREW ¶[0007]-[0008]).  
MULLICK further discloses at least one skills API, wherein the API and services platform is configured to execute at least one data interpretation step, the at least one data interpretation step comprising passing the data output to the at least one skills API, wherein the at least one skills API is configured to perform, with the at least one skills API, digital interpretation of unstructured data provided in the data output (see ¶]0119], [0138] and [0141]; the health monitoring program may call any application programming interface to determine a states, status, or health of any portion of the appliance.  Network interfaces may include an API that receives or provides any type of data structure). 
MULLICK does not explicitly disclose, but EZZAT discloses, and is configured to aggregate the structured data and interpreted unstructured data comprising at least the unfamiliar data structure into aggregated data (see ¶[0026]-[0028] and Fig. 2; the integration module 214 collects results returned form appropriate data sources and connectors 204 and 206).
MULLICK discloses a system and method for enhanced client side policy that converts formatted data from one type to another (see ¶[0050]).  EZZAT discloses an information management method that includes extracting data in a data format native to a particular data source and converting the data into a common data format to enable business intelligence operations (see ¶[0019]).  It would have been obvious for one of ordinary skill in the art to integrate structured data and unstructured data as taught by EZZAT in the system executing the method of MULLICK with the motivation to enable business intelligence operations, such as data querying (see EZZAT ¶[0019] and MULLICK ¶[0058]).
MULLICK does not specifically disclose, but JUNG discloses, a processing platform coupled to the API and services platform configured to execute at least one evaluation step on the aggregated data, the at least one evaluation step comprising: determining an digital service to be executed, executing the digital service on the data corresponding to each of the plurality of client systems, comprising performing testing and analysis on each of the plurality of client systems with the processing platform comprising evaluation of a plurality of digital service guidelines and digital service requirements for each of the plurality of client systems (see ¶[0009]; simulating an optimal cloud configuration and providing a comparison table using the simulation results to the customer), and 
generating and obtaining, on the processing platform, for each of the plurality of client systems, a digital service result, and further storing the digital service results on the processing platform (see again ¶[0009]; simulating an optimal cloud configuration and providing a comparison table using the simulation results to the customer).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]) using various configurations and server tuning settings (see ¶[0022]).  JUNG discloses a system for cloud computing capabilities assessment that compares simulated configurations.  It would have been obvious for one of ordinary skill in the networking arts to include the configuration comparison as taught by JUNG in the system of MULLICK with the motivation to meet information technology policies.  
MULLICK further discloses, wherein a plurality of dashboards are generated and updated based on the digital service results stored on the processing platform, a first dashboard being a summary dashboard comprising a plurality of graphical displays simultaneously displaying each of the digital service results for each of the plurality of client systems (see again ¶[0079]-[0080]; receive output of the results of the application execution for display.  See also ¶[0091] and Fig. 4C.  See also ¶[0008]; checks and audits verify that the endpoint meets corporate information technology policies), and a second dashboard being a monitoring dashboard (see ¶[0097]; the computing device may comprise or be connected to multiple display devices).
MULLICK does not specifically disclose, but GRAVES discloses, comprising at least one currently actionable item identified by the processing platform (see claim 1; receive audit exceptions indicative of noncompliance of an information system under evaluation); and wherein the automated platform is further configured to generate and output at least one recommendation to a user of the automated platform for remediation of the at least one currently actionable item, wherein the at least one recommendation includes a remediation solution (see again claims 1 and 22-23; a remediation recommendation interface that stores multiple remediation recommendations associated with a policy or standard that describe how to correct noncompliance).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  GRAVES discloses a system and method for providing remediation recommendations to evaluate noncompliance with a policy and provide recommendations to remediate noncompliance.  It would have been obvious for one of ordinary skill in the art at the time of invention to provide recommendations as taught by GRAVES in the system executing the method of MULLICK with the motivation to verify and ensure that an infrastructure meets corporate information technology policies.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140344891 A1 to MULLICK et al. in view of US 20070162400 A1 to BREW et al., US 20170214711 A1 to ARNELL et al., US 20150200927 A1 to WILLIAMS et al., US 20130173643 A1 to EZZAT, US 20150019301 A1 to JUNG et al., and US 20080270198 A1 to GRAVES et al. as applied to claim 1 above, and further in view of US 20190182289 A1 to White (hereinafter ‘WHITE’).

Claim 3
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES does not specifically disclose, but WHITE discloses, wherein the step of executing, on a processing platform coupled to the API and services platform, at least one evaluation step comprises measuring, by the processing platform, the aggregated data against predefined requirements to determine the absence or presence of an assessment finding based on predefined logic, rules and machine learning algorithms (see ¶[0111]; use methods and algorithms to determine the subject and/or purpose of the asset and security features implemented in the asset.  Asset data is identified, collected, and classified suing machine learning models to estimate value at risk).
MULLICK discloses a system for enhanced client side policy that teaches security checks and audits to verify that an enterprise network infrastructure meets corporate information technology policies (see abstract and ¶[0008]).  WHITE discloses a system and method for monitoring information security effectiveness that uses algorithms and machine learning to determine value at risk for information technology assets.  It would have been obvious to use algorithms and machine learning as taught by WHITE in the system executing the method of MULLICK with the motivation to make an information technology assessment. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140344891 A1 to MULLICK et al. in view of US 20070162400 A1 to BREW et al., US 20170214711 A1 to ARNELL et al., US 20150200927 A1 to WILLIAMS et al., US 20130173643 A1 to EZZAT, US 20150019301 A1 to JUNG et al., and US 20080270198 A1 to GRAVES et al. as applied to claim 1 above, and further in view of US 7065496 B2 to Subbloie et al. (hereinafter ‘SUBBLOIE’).

Claim 6
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES does not specifically disclose, but SUBBLOIE discloses, wherein the method further comprises determining, by the processing platform, an estimated efficacy of the remediation solution prior to outputting the remediation solution to the user (see claims 1 and 8; a performance metric of design optimization includes level of service and price).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]) using various configurations and server tuning settings (see ¶[0022]).  SUBBLOIE discloses a method for managing service provider agreements that includes optimizing network design telecommunications based on level of service and price.  It would have been obvious for one of ordinary skill in the art to include the considerations as taught by SUBBLOIE in the system executing the method of MULLICK with the motivation to optimize design configuration and meet policies.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140344891 A1 to MULLICK et al. in view of US 20070162400 A1 to BREW et al., US 20170214711 A1 to ARNELL et al., US 20150200927 A1 to WILLIAMS et al., US 20130173643 A1 to EZZAT, US 20150019301 A1 to JUNG et al., and US 20080270198 A1 to GRAVES et al. as applied to claim 1 above, and further in view of US 20120147894 A1 to Mulligan et al. (hereinafter ‘MULLIGAN’).

Claim 11
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 9.
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES does not specifically disclose, but MULLIGAN discloses, wherein the method further comprises: via the user interface, selecting the connector type for at least one of the connectors, and performing, via the user interface, an edit to the connector type  (see ¶[0021]; a client selects a template with a connector type that is compatible with the network of the client); and 
storing the edit to the connector type as the stored connector configuration in the automated platform prior to the step of creating, via the user interface, the connector having the connector type (see again ¶[0021]; a client selects a template with a connector type that is compatible with the network of the client.  The orchestrator server selects and configures network elements based on the selected connector type and data center connector type).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  MULLIGAN discloses a method to provision cloud computing network elements that includes templates with connector types for cloud computing resources.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the template as taught by MULLIGAN in the system executing the method of MULLICK with the motivation to configure infrastructure to meet information technology policies and adjust tuning settings (see MULLICK ¶[0026]).  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140344891 A1 to MULLICK et al. in view of US 20070162400 A1 to BREW et al., US 20170214711 A1 to ARNELL et al., US 20150200927 A1 to WILLIAMS et al., US 20130173643 A1 to EZZAT, US 20150019301 A1 to JUNG et al., and US 20080270198 A1 to GRAVES et al. as applied to claim 1 above, and further in view of US 20170223024 A1 to Desai et al. (hereinafter ‘DESAI’).

Claim 16
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES does not specifically disclose, but DESAI discloses, wherein the method further comprises simultaneously executing a plurality of digital services, each of the plurality of digital services being operated in multi- tenanted form on the automated platform (see ¶[0024]-[0027]; auditing changes in a multi-tenant cloud system).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  DESAI discloses a client application based access control security system that audits in a multi-tenant cloud system.  It would have been obvious for one of ordinary skill in the art of auditing to audit in the cloud environment as taught by DESAI in the system executing the method of MULLICK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140344891 A1 to MULLICK et al. in view of US 20070162400 A1 to BREW et al., US 20170214711 A1 to ARNELL et al., US 20150200927 A1 to WILLIAMS et al., US 20130173643 A1 to EZZAT, US 20150019301 A1 to JUNG et al., and US 20080270198 A1 to GRAVES et al. as applied to claim 1 above, and further in view of US 20130198050 A1 to Shroff et al. (hereinafter ‘SHROFF’).

Claim 18
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES discloses the method as set forth in claim 1.
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, and GRAVES does not specifically disclose, but SHROFF discloses, wherein the set of client data further comprises an organizational hierarchy, and wherein the method further comprises: identifying, in the set of client data, a user profile (see ¶[0037]; a user persona context data and job profile data and user behavior data). 
MULLICK further discloses transmitting, to an administrator of the organizational hierarchy, a unique code associated with the user profile (see ¶[0051]; store information relating to the identification of a user, such as a phone number, name, and password).
The combination of MULLICK and GRAVES does not specifically disclose, but SHROFF discloses, linking the user profile to the organizational hierarchy (see ¶[0037]; user persona context data includes organizational hierarchy data).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  SHROFF discloses a system and method for providing decision time brokerage in a hybrid cloud ecosystem that includes monitoring for audit metrics (see abstract) and user profile and organizational hierarchy information.  It would have been obvious to include the profile and organizational hierarchy as taught by SHROFF in the system executing the method of MULLICK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140344891 A1 to MULLICK et al. in view of US 20070162400 A1 to BREW et al., US 20170214711 A1 to ARNELL et al., US 20150200927 A1 to WILLIAMS et al., US 20130173643 A1 to EZZAT, US 20150019301 A1 to JUNG et al., US 20080270198 A1 to GRAVES et al., and US 7065496 B2 to SUBBLOIE et al. as applied to claims 1 and 6 above, and further in view of US 6915234 B2 to Curtin et al. (hereinafter ‘CURTIN’).

Claim 7
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, GRAVES, and SUBBLOIE discloses the method as set forth in claim 6.
The combination of MULLICK, BREW, ARNELL, WILLIAMS, EZZAT, JUNG, GRAVES, and SUBBLOIE does not specifically disclose, but CURTIN discloses, wherein the remediation solution is determined by the processing platform based on constraints provided by the user, wherein the constraints comprise a minimum rating, and wherein the remediation solution is associated with a rating score comprising at least one rating of one or more other users (see col 10, ln 28-col 11, ln 64 and Table 2; a default target level of service with a minimum acceptable level of service).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]) using various configurations and server tuning settings (see ¶[0022]).  CURTIN discloses monitoring performance data between a provider and a client that includes defining a minimum level of service.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the minimum level of service as taught by CURTIN in the system executing the method of MULLICK with the motivation to meet corporate information technology policies.


Lack of Prior Art Rejection
A thorough search was conducted, but the search did not return a reference or combination of references that teach or suggest the recitations of claim 19.  Claim 19 would be allowable over the prior art, if amended to overcome the rejections under 35 USC §101 and 112.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624